DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 – 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al. (US 2011/0043234 A1; hereinafter Lee).
Regarding Claim 1, Lee discloses a conductive particle (Fig. 2B, item 44) used for a testing socket (Fig. 2A, item 14) electrically connecting a lead (Fig. 2A, item 38) of a device to be tested (Fig. 2A, item 20) and a pad (Fig. 2A, item 12) of a test board (Fig. 2A item 12 is part of a tester) by being arranged between the device to be tested (Fig. 2A, item 20) and the test board (Fig. 2A item 12 is part of a tester), 

    PNG
    media_image1.png
    527
    504
    media_image1.png
    Greyscale

wherein the conductive particle (Fig. 2B, item 44) comprises a plurality of protrusions (Fig. 2B, item 32) formed at equal intervals along a circumference (Fig. 2C, embodiment 52).  
Regarding Claim 3, Lee discloses the conductive particle of claim 2, wherein an end of the protrusion is formed to be curved (para [0030]; the wave form of the conductive membrane).  
Regarding Claim 5, Lee discloses the conductive particle of claim 4, wherein an edge of the protrusion is formed to be curved (para [0030]; the wave form of the conductive membrane).    
Regarding Claim 6, Lee discloses the conductive particle of claim 1, wherein the conductive particle has a predetermined thickness t and a predetermined diameter d, and the thickness t is 90% or less of the diameter d (para [0034]; the size of the conductive particles in the conductive membrane may be on the scale of for example a diameter of 0.1 mm or less, and the thickness of the polymer of the membrane may be for example 0.2 mm or less. The length of the particle must be greater than the thickness of the membrane to allow the particle to be exposed on either side of the membrane).  
Regarding Claim 7, Lee discloses the conductive particle of claim 6, wherein the thickness t is greater than or equal to 10% and less than or equal to 90% of the diameter d (para [0034]; the size of the conductive particles in the conductive membrane may be on the scale of for example a diameter of 0.1 mm or less, and the thickness of the polymer of the membrane may be for example 0.2 mm or less. The length of the particle must be greater than the thickness of the membrane to allow the particle to be exposed on either side of the membrane).   
Regarding Claim 8, Lee discloses the conductive particle of claim 7, wherein the thickness t is greater than or equal to 30% and less than or equal to 70% of the diameter d (para [0034]; the size of the conductive particles in the conductive membrane may be on the scale of for example a diameter of 0.1 mm or less, and the thickness of the polymer of the membrane may be for example 0.2 mm or less. The length of the particle must be greater than the thickness of the membrane to allow the particle to be exposed on either side of the membrane).  
Regarding Claim 9, Lee discloses the conductive particle of claim 7, wherein the thickness t is greater than or equal to 10 pm and less than or equal to 50 pm (para [0034]; the size of the conductive particles in the conductive membrane may be on the scale of for example a diameter of 0.1 mm or less, and the thickness of the polymer of the membrane may be for example 0.2 mm or less. The length of the particle must be greater than the thickness of the membrane to allow the particle to be exposed on either side of the membrane).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Amemiya et al. (US 2006/0154497 A1; hereinafter Amemiya).
Regarding Claim 2, Lee discloses the conductive particle of claim 1. But Lee does not specifically teach wherein the protrusion is formed with a first protrusion to a fourth protrusion having a square shape.  
However, Amemiya suggests wherein the protrusion is formed with a first protrusion to a third protrusion having a square shape (para [0033]; conductive portion is formed in a shape of a square pole passing through the sheet and protruding from both surfaces of the sheet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee in view of Amemiya because according to the configuration, the conductive portions have conductivity in a pressed state and have elasticity in a direction of protrusion from both surfaces (Amemiya, para [0033]).
Regarding Claim 4, Lee discloses the conductive particle of claim 1. But Lee does not specifically teach wherein the protrusion is formed with a first protrusion to a third protrusion having a square shape.  
However, Amemiya suggests wherein the protrusion is formed with a first protrusion to a third protrusion having a square shape (para [0033]; conductive portion is formed in a shape of a square pole passing through the sheet and protruding from both surfaces of the sheet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee in view of Amemiya because according to the configuration, the conductive portions have conductivity in a pressed state and have elasticity in a direction of protrusion from both surfaces (Amemiya, para [0033]).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “a conductive portion electrically connecting a lead of a device to be tested and a pad of a test board by being arranged between the device to be tested and the test board; and an insulating portion enclosing the surrounding of the conductive portion to support the conductive portion to be separated from each other, wherein the conductive particle is arranged in the conductive portion to be in contact with each other, and wherein the conductive portion comprises an intermediate layer in which the conductive particle is arranged in the thickness direction of the conductive portion” in combination with all other claimed limitations of claim 10.
Regarding Claims 11 and 12, the claims would be allowable for depending on claim 10.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “a conductive portion electrically connecting a lead of a device to be tested and a pad of a test board by being arranged between the device to be tested and the test board; and an insulating portion enclosing the surrounding of the conductive portion to support the conductive portion to be separated from each other, wherein the conductive particle is arranged in the conductive portion to be in contact with each other, and wherein in a top layer of the conductive portion, the conductive particles in the horizontal direction are coupled to each other, or the conductive particles in the horizontal direction are coupled to the conductive particles in the vertical direction” in combination with all other claimed limitations of claim 13.
Regarding Claims 14 and 15, the claims would be allowable for depending on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US 2015/0377923 A1) discloses a test socket having high-density conduction sections and configured to be disposed between a device to be tested and a test apparatus for electrically connecting terminals of the device and pads of the test apparatus (see claim 10).
Lee et al. (US 8,174,279 B2) teaches a socket connector for electrically connecting a lead of a semiconductor device under test (DUT) with a tester (see claim 1).
Maruyama et al. (US 6,545,363 B2) suggests a contactor comprising: an insulating substrate; a concave portion formed in said insulating substrate and extending in a perpendicular direction from a surface thereof; and a plurality of conductive particles having elasticity and disposed in said concave portion, a part of one of said conductive particles protruding from the surface of said insulating substrate (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        12/3/2022